United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Xue et al.				:
Application No. 17/305,315			:		Decision on Petition
Filing Date: July 2, 2021			:				
Attorney Docket No. S-004.P138/US154	:


This is a decision on the renewed petition under 37 C.F.R. § 1.55(c) filed September 20, 2020, to restore the right of priority to foreign Application No. 202010622733.4 filed in the People’s Republic of China on July 1, 2020.

The petition is granted.

A petition under 37 C.F.R. § 1.55(c) was filed on July 7, 2021.  The petition fails to include the required statement of delay.  As a result, the Office issued a decision dismissing the petition on September 13, 2021.  The renewed petition was filed on September 20, 2020.  The renewed petition includes the required statement of delay.

The requirements set forth in 37 C.F.R. § 1.55(c) have been satisfied, and the right of priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is restored.

The fact the instant petition has been granted should not be construed as meaning this application is entitled to the benefit of the foreign application.  In order for this application to be entitled to the benefit of the foreign application, provisional application, all other requirements under 37 C.F.R. § 1.55(a)(1) and 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. 
§ 365(a) or (b), must be met.  The examiner will, in due course, consider the benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions